Citation Nr: 0919101	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  07-13 476A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and K. K. 


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran performed active military service from July 1969 
to March 1972.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a June 2006-issued rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, that denied service connection for posttraumatic 
stress disorder (PTSD).  


FINDINGS OF FACT

1.  It is at least as likely as not that the Veteran is a 
combat veteran. 

2.  A diagnosis of PTSD related to combat in Vietnam has been 
offered.


CONCLUSION OF LAW

PTSD was incurred in active military service.  38 U.S.C.A. 
§§ 1110, 1111, 1112, 1154, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided in 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008), VA has a duty to notify and assist 
the claimant in the development of the claim.  In this case, 
the Board is granting service connection for PTSD.  
Accordingly, the duty to notify and the duty to assist 
concerning service connection for PTSD need not be discussed.  


Service Connection

Service connection will be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 
(West 2002), 38 C.F.R. § 3.303(a) (2008).  

Service connection requires competent evidence showing: (1) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; (2) 
medical evidence of current disability; and (3) medical 
evidence of a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) 
aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In Caluza, the Court also stressed that § 3.102 states, "The 
reasonable doubt doctrine is also applicable even in the 
absence of official records, particularly if the basic 
incident arose under combat, or similarly stressful 
conditions [emphasis added], and is consistent with the 
probable results of such known hardships."  Caluza, 7 Vet. 
App. at 509.  

Each disabling condition shown by service medical records, or 
for which the veteran seeks service connection, must be 
considered on the basis of the places, types, and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a).

"Direct" service connection may be granted for any disease 
not diagnosed initially until after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

According to 38 U.S.C.A. § 1154(a), the Secretary must 
consider the places, types, and circumstances of the 
veteran's service, his unit's history, his service medical 
records, and all pertinent lay and medical evidence in the 
case.  More favorable consideration is afforded combat 
veterans under 38 U.S.C.A. § 1154(b).  Because this statute 
affords more favorable consideration to combat veterans, the 
first issue for Board resolution is whether the Veteran is a 
combat veteran.  

The Veteran's Form DD-214 and other service personnel records 
suggest combat.  The Form DD-214 reflects that he served in 
RVN (Republic of Vietnam) from January 25 to December 2, 
1970.  His DD-214 indicates that his Military Operational 
Specialty Code (MOS) was 11B20, Infantryman.  This MOS in 
itself suggests that the Veteran's function was to close with 
and destroy the enemy.  

The DD-214 also reflects that the Veteran received the 
Republic of Vietnam Campaign Medal, the Vietnam Service 
Medal, and the Bronze Star Medal.  These decorations do not 
conclusively indicate participation in combat with the enemy.  
Army provisions provide that the Bronze Star Medal is awarded 
to a person who distinguished himself by heroic or 
meritorious service, not involving aerial flight, while 
engaged in an action against an enemy of the United States, 
or while engaged in military operations involving a conflict 
with an opposing foreign force.  Historical research of the 
Bronze Star Medal indicates that General George Marshall, in 
a memorandum to President Roosevelt dated February 3, 1944, 
recommended the award in order to boost morale.  General 
Marshall noted, "The fact that the ground troops, Infantry 
in particular, lead miserable lives of extreme discomfort and 
are the ones who must close in personal combat with the 
enemy, makes the maintenance of their morale of great 
importance."  The "V" device to the Bronze Star Medal is 
awarded for valor and is recognized by VA as conclusive 
evidence of combat; however, the Veteran did not receive the 
"V" device.  

The Veteran's official personnel file reflects that while 
serving in Vietnam, he participated in the Vietnam Summer-
Fall 69 campaign, the Vietnam Winter-Spring 1970 campaign, 
and Campaign #13.  His principle duty during these campaigns 
was that of rifleman with Company C, 1st Battalion (Bn) 
(Airmobile), of the 502nd Infantry Regiment (Inf) until 
January 25, 1970.  On January 25, he transferred to HHC 
(higher headquarters company) of the 502nd Inf, but remained 
a rifleman.  On September 10, 1970, he transferred to Company 
B, 1st Bn (Airmobile), 502nd Inf, but remained a rifleman.  On 
October 7, he transferred back to HHC, 1st Bn (Airmobile), 
502nd Inf, but was assigned as a light vehicle driver.

In March 2006, the Veteran reported that his stressors 
included unexpected artillery fire near his hootch at 
Firebase Birmingham while assigned to the HHC of the 502nd in 
approximately May 1970.  This firing allegedly injured an 
eardrum.  In September 1970, while on patrol, he became 
separated from his patrol in elephant grass and panicked.  In 
November 1970, after an all-day rain, he slogged up a muddy 
hillside.  He was left alone in unsecured territory all night 
and sensed movement directly in front of him that he 
perceived as enemy movement. 

In December 2007, the Veteran's representative noted that the 
Veteran's unit in Vietnam likely participated in Operation 
Texas and Operation Jefferson Glen while the Veteran was 
assigned.  The representative noted that, inexplicably, the 
RO had failed to request stressor verification from the US 
Army and Joint Services Records Research Center.  

In March 2009, the Veteran testified before the undersigned 
Veterans Law Judge that he participated in combat.   

Research performed at the Board reflects that the Veteran's 
assigned unit was engaged in Operation Randolph Glen.  
Records of the 101st Division reflect that July 1970 was 
especially memorable.  Headquarters company (the Veteran's 
unit until September 1970) had been required to send out 
ambushes several time per week since about March.  A large 
nighttime firefight ensued on July 9 when a squad of enemy 
guerillas detonated claymore mines.  The fall months were 
plagued by deteriorating weather.  These incidences 
corroborate the Veteran's claim of performing combat patrol 
and of slogging up a muddy hill in November 1970. 

VA's guidance on what constitutes combat for purposes of 
establishing a diagnosis of PTSD is found in VAOPGCPREC 12-
99.    

According to VAOPGCPREC 12-99, the ordinary meaning of the 
phrase "engaged in combat with the enemy," as used in 
38 U.S.C.A. § 1154(b) requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  Nothing in the language or history of that 
statute or any VA regulation suggests a more specific 
definition.  The determination as to what evidence may be 
satisfactory proof that a veteran "engaged in combat with 
the enemy" necessarily depends on the facts of each case.  
Determining whether evidence establishes that a veteran 
engaged in combat requires an evaluation of all pertinent 
evidence and an assessment of the credibility, probative 
value, and relative weight of the evidence.

VAOPGCPREC 12-99 indicates that there is no statutory or 
regulatory limitation on the types of evidence that may be 
used in any case to support a finding that a veteran engaged 
in combat with the enemy.  Hence, the Board must consider all 
submissions.  The GC opinion concludes that any evidence 
which is probative of that fact may be used by a veteran to 
support an assertion of combat with the enemy, and VA must 
consider any such evidence in connection with all other 
pertinent evidence of record.  

VAOPGCPREC 12-99 also states that the benefit-of-the-doubt 
rule in 38 U.S.C.A. § 5107(b) applies to determinations of 
whether a veteran engaged in combat with the enemy for 
purposes of 38 U.S.C. § 1154(b) in the same manner as it 
applies to any other determination material to resolution of 
a claim for VA benefits.  VA must evaluate the credibility 
and probative value of all pertinent evidence of record and 
determine whether there is an approximate balance of positive 
and negative evidence or whether the evidence preponderates 
either for or against a finding that the veteran engaged in 
combat.  If there is an approximate balance of positive and 
negative evidence, the issue must be resolved in the 
veteran's favor.  See 38 C.F.R. § 3.102 (2008).

In Pentecost v. Principi, 16 Vet. App. 124, 129 (2002), the 
Court reversed the Board in a decision that had denied 
service connection for PTSD on the basis of no confirmed 
stressor.  In Pentecost, the veteran submitted evidence of a 
rocket attack on his unit.  The Court pointed out that 
corroboration of every detail of a stressor under such 
circumstances, such as the veteran's own personal 
involvement, is not necessary.  

Because the Veteran was an infantryman, because he was 
awarded the Bronze Star Medal for meritorious service in 
Vietnam, and because his unit has been noted for its 
participation in combat, applying the benefit of the doubt 
doctrine, the Board will resolve the issue in favor of the 
veteran.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 58 (1991).  Considering all the 
evidence, including an assessment of the credibility, 
probative value, and relative weight of the evidence, the 
Board finds that it is at least as likely as not that the 
veteran did engage in combat with the enemy.  Gaines v. West, 
11 Vet. App. 353 (1998) (a specific finding must be made as 
to combat status. Id, at 358) (combat status may be 
established through supporting evidence other than the 
receipt of combat awards.  Id, at 359). 

Service connection for PTSD also requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § Sec. 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy, and the claimed stressor is 
related to that combat, his lay testimony-alone-may 
establish the occurrence of the claimed in-service stressor 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of his service.  38 C.F.R. § 3.304(f) (2008); see also 
Cohen v. Brown, 10 Vet. App. 128 (1997).

The final issue for resolution is whether the Veteran has 
PTSD.  The Veteran underwent a VA psychiatric assessment in 
September 2005.  Although this evaluation was not a PTSD 
compensation examination, the VA staff psychologist elicited 
PTSD stressor information.  These stressors included 
incidents of being separated from his unit in Vietnam, either 
by darkness or tall grass, feeling terrified, and feeling 
helpless.  The psychologist offered a primary Axis I 
diagnosis of PTSD with history of combat.  This diagnosis is 
persuasive, as it is based on accurate facts and is supported 
by a rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 
295 (2008) (a medical opinion that contains only data and 
conclusions is accorded no weight); also see Reonal v. Brown, 
5 Vet .App. 458, 461 (1993) (medical opinion based upon an 
inaccurate factual premise has no probative value). 

Considering all the evidence, including an assessment of the 
credibility, probative value, and relative weight of the 
testimony, the Board finds that it is at least as likely as 
not that the Veteran's PTSD is related in combat in Vietnam.  
The requirements for service connection for PTSD are met.  


ORDER

Service connection for PTSD is granted.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


